Case 1:18-cv-25106-KMW Document 137 Entered on FLSD Docket 02/06/2020 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
Case No. 18-25106-CIV-WILLIAMS
UNITED AMERICAN CORP.,
Plaintiff,
VS.

BITMAIN, INC., ef a/.,

Defendants.

ORDER

\

THIS MATTER is before the Court on Magistrate Judge Chris M. McAliley’s report .
and recommendation. (DE 128). In the Report, Judge McAlilely recommends that the
Court dismiss without prejudice Defendants Saint Bitts LLC and Amaury Sechet. The
parties did not file objections to the Report. Accordingly, upon an independent review of
the Report, the record, and applicable case law, it is ORDERED AND ADJUDGED as
follows:

1. The Report (DE 128) is AFFIRMED AND ADOPTED.

2. Defendants Saint Bitts LLC and Amaury Sechet are DISMISSED WITHOUT

PREJUDICE.
DONE AND ORDERED in Chambers in Miami, Florida, this tay of

February, 2020.

na,

KATHLEEN M. WILLIAMS
UNITED STATES DISTRICT JUDGE

 
